ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-7 and 9-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a film laminate having the core layer, first layer, and second laminated layer with the stretched orientations as specified while also exhibiting a tensile strength in one direction as claimed and a tensile strength in an orthogonal direction as claimed.
While Iwase (WO 2016/133012 A1) discloses a film laminate including a base layer and two heat seal layers which are formed of the same materials that applicant uses in the examples described in Table 2, Iwase does not teach or suggest the tensile strength values of the film in multiple directions, and such films will not necessarily have the tensile strength properties within the claimed ranges. Furthermore, the total mass occupancy of the uniaxially stretched layer(s) is not provided from the reference and cannot be calculated without additional information or experimentation.
The Examiner finds applicant’s arguments presented during the interview held on 15 July 2022 and formally submitted on 21 July 2022 persuasive.  In particular, applicant argues that while Iwase uses similar materials as in the present invention, the tensile strength and tensile strain at tensile strength properties are not necessarily within the claimed ranges as these values depend on a variety of processing conditions including the stretch ratio, thickness and occupancy ratio of the stretched layers, anisotropy or isotropy, number of pores, etc.  Examples 1, 3, 5 and Comparative Example 1 of the present specification all use the same material in each layer, although their amounts are different.  Yet the tensile strength and tensile strain at tensile strength are demonstrably different and are in fact outside of the claimed range for Comparative Example 1.  Thus the Examiner’s argument is faulty.  The Examiner agrees that the rejections under 35 U.S.C §§ 102 and 103 should be withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-3, 5-7 and 9-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759